OPINION — AG — WE HAVE CHECK ALL THE STATUTES RELATING TO ENFORCEMENT OF WATER POLLUTION BY THE CORPORATION COMMISSION, THE INDUSTRIAL DEVELOPMENT AND PARK COMMISSION, THE WATER RESOURCES BOARD AND ALL OTHER STATE AGENCIES AND CONCLUDE THAT THERE IS PRESENTLY NO SINGLE STATE AGENCY, OTHER THAN THE STATE DEPARTMENT OF HEALTH, CHARGED WITH RESPONSIBILITY FOR ENFORCING STATE LAWS RELATING TO THE ABATEMENT OF WATER POLLUTION. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE STATE DEPARTMENT OF HEALTH DOES MEET THE CRITERIA SET OUT IN SECTION 13 OF THE FEDERAL WATER POLLUTION CONTROL ACT. CITE: 63 Ohio St. 1965 Supp., 1-101-1-1767 [63-1-101]-[63-1-1767], 63 Ohio St. 1965 Supp., 1-911 [70-1-911] (W. J. MONROE)